Title: Samuel Carr to Thomas Jefferson, 1 February 1819
From: Carr, Samuel
To: Jefferson, Thomas


          
            My Dear Sir
            Richmond Febry 1st 1819.
          
          Mr. Francis Gilmer has informed me that he had taken the liberty of mentioning Dr George Watson of this place to you as a candidate for the Professorship of Anatomy in the University of  Pensylvania. Should you feel disposed to aid Dr Watson’s views I have enclosed you a list of the Trustees of that university. From  my long acquaintance with Dr Watson & his family and from the high character he has always maintained as a gentleman a man of Talents and an  anatomist I feel some solicitude for his success. For further information touching the Doctors qualifications for the office to which he aspires I beg leave to refer you to Col. Randolph who is well acquainted with him. If upon that enquiry you should be disposed to aid him, a line from you to some of the Trustees, best calculated to promote his election would be acceptable. I congratulate you upon the success of the University Bill. I think the Legislature might be induced to make a furthr further appropriation towards the completion & endowment of it. Some part of the money  appropriated to the primary  schools might  be more usefully employed in the attainment of that object. Genl Boyer has  mentioned mr Cosby in high terms as a mechanic. I have taken the liberty of enclosing his letter to you. The friends of the university found it necessary to conciliate the friends of the Primary  Schools by  appropriating twenty thousand dollars to them, which would be much better employed in the erection & completion of the Buildings of the University.—I am very anxious to be in Albemarle by the middle of march this month not to return.—I expect  we shall be able to get thro’ the Revised Bills by the first of March—With best wishes for  your health & happiness I remain
          
            Dr Sir yr. friend & sert
            Samuel Carr
          
        